
	

113 SRES 438 ATS: Congratulating the students, parents, teachers, and administrators of charter schools across the United States for their ongoing contributions to education, and supporting the ideals and goals of the 15th annual National Charter Schools Week, to be held May 4 through May 10, 2014. 
U.S. Senate
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 438
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2014
			Ms. Landrieu (for herself, Mr. Alexander, Mrs. Feinstein, Mr. Carper, Mr. Durbin, Mr. McCain, Mr. Kirk, Mr. Bennet, Mr. Vitter, Mr. Rubio, Mr. Coons, Mr. Isakson, Mr. Burr, Mr. Cornyn, Mr. Graham, and Mr. Scott) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the students, parents, teachers, and administrators of charter schools across the
			 United States for their ongoing contributions to education, and supporting
			 the ideals and goals of the 15th annual National Charter Schools Week, to
			 be held May 4 through May 10, 2014. 
	
	
		Whereas charter schools are public schools that do not charge tuition and enroll any student
			 who wants to attend a charter school, often through a random lottery when
			 too many students want to attend a single charter school;Whereas high-performing charter schools deliver a high-quality public education and challenge
			 all students to reach their potential for academic success;Whereas charter schools promote innovation and excellence in public education;Whereas charter schools throughout the United States provide millions of families with diverse and
			 innovative educational options for their children;Whereas high-performing charter schools are dramatically increasing student achievement and
			 college-going rates;Whereas charter schools are authorized by a designated public entity and—(1)respond to the needs of communities, families, and students in the United States; and(2)promote the principles of quality, accountability, choice, and innovation;Whereas in exchange for flexibility and autonomy, charter schools are held accountable by the
			 public authorizers of such charter schools for improving student
			 achievement and for sound financial and operational management;Whereas charter schools are required to meet the student achievement accountability requirements
			 under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301
			 et seq.) in the same manner as traditional public schools;Whereas charter schools often set higher expectations for students, beyond the requirements under
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et
			 seq.), to ensure that such charter schools are of high quality and truly
			 accountable to the public;Whereas 42 States and the District of Columbia have enacted laws authorizing charter schools;Whereas more than 6,400 charter schools serve more than 2,500,000 children;Whereas in the United States—(1)in 135 school districts, more than 10 percent of public school students are enrolled in        
			 charter schools;(2)in 32 school districts, at least 20 percent of public school students are enrolled in	charter
			 schools; and(3)in 7 districts, at least 30 percent of public school students are enrolled in charter	schools;Whereas charter schools improve the achievement of students enrolled in such charter schools and
			 collaborate with traditional public schools to improve public education
			 for all students;Whereas charter schools—(1)give parents the freedom to choose public schools;(2)routinely measure parental satisfaction levels; and(3)must prove their ongoing success to parents, policymakers, and the communities	served by such
			 charter schools;Whereas approximately 920,000 students were on waiting lists to attend charter schools before the
			 beginning of the 2012–2013 academic year; andWhereas the 15th annual National Charter Schools Week is scheduled to be celebrated the week of May
			 4 through May 10, 2014: Now, therefore, be it
		
	
		That the Senate—(1)congratulates the students, families, teachers, and administrators of charter schools	across the
			 United States for—(A)their ongoing contributions to education;(B)their impressive strides in closing the academic achievement gap in schools	in
			 the  United States, particularly schools with some of the most
			 disadvantaged	     students  in both rural and urban
			 communities; and(C)improving and strengthening the public school system in the United States;(2)supports the ideals and goals of the 15th annual National Charter Schools Week, a	week-long
			 celebration to be held the week of May 4 through May 10, 2014, in     
			 communities throughout the United States; and(3)encourages the people of the United States to hold appropriate programs,	ceremonies, and
			 activities during National Charter Schools Week to demonstrate  support
			 for charter schools.
			
